     Case 2:20-cv-00016-GMN-DJA Document 38
                                         37 Filed 05/18/20
                                                  05/15/20 Page 1 of 2



 1    Steven Alpert (NSBN 8353)
      PRICE LAW GROUP, APC
 2    5940 S. Rainbow Blvd, Suite 3014
      Las Vegas, NV 89118
 3    Telephone:(702)794-2008
      Email: alpert@pricelawgroup.com
 4    Attorneys for Plaintiff
      Traci Waldschmidt
 5
      Additional Counsel listed on Signature Page
 6

 7                             IN THE UNITED STATES DISTRICT COURT

 8                                   FOR THE DISTRICT OF NEVADA

 9    TRACI WALDSCHMIDT,
                                                          Case No. 2:20-CV-00016-GMN-DJA
10                     Plaintiff,
11                                                        STIPULATION AND ORDER FOR
               vs.                                        DISMISSAL WITH PREJUDICE
12
      IQOR GLOBAL SERVICES, LLC,
13    SUTHERLAND GLOBAL SERVICES, INC.,
      GRANADA SERVICES, INC.,
14

15                     Defendants.

16

17

18             Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff TRACI

19    WALDSCHMIDT (“Plaintiff”) on one hand, and Defendants IQOR GLOBAL SERVICES, LLC,

20    and SUTHERLAND GLOBAL SERVICES, INC. (collectively, “Defendants,” and together with

21    Plaintiff, the “Parties”) on the other hand, by and through their respective counsel of record,

22    HEREBY STIPULATE that the above-captioned action (“Action”), and all of Plaintiff’s claims

23    against Defendants and defendant GRANADA SERVICES, INC. (“Granada”)1 herein, be

24    DISMISSED WITH PREJUDICE.
                                                    IT IS SO ORDERED.
25
                                                                18 day of May, 2020.
                                                    Dated this _____
26
27
                                                    ___________________________________
28                                                  Gloria M. Navarro, District Judge
      1
          Granada has not appeared in the Action.   UNITED STATES DISTRICT COURT
                                                      1
     Case 2:20-cv-00016-GMN-DJA Document 38
                                         37 Filed 05/18/20
                                                  05/15/20 Page 2 of 2



 1    DATED: May 15, 2020

 2

 3     PRICE LAW GROUP, APC                        MCDONALD CARANO LLP

 4
       By: /s/ Steven Alpert                       By: /s/ Rory T. Kay
 5     Steven Alpert (NSBN 8353)                   Rory Kay (NSBN 12416)
       5490 S. Rainbow Blvd., Suite 3014           Sarah A. Ferguson (NSBN 14515)
 6     Las Vegas, Nevada 89118                     2300 W. Sahara Avenue, Suite 1200
       Telephone: (702) 794-2008                   Las Vegas, Nevada 89102
 7                                                 Telephone: (702) 873-4100
       Attorneys for Plaintiff Traci Waldschmidt
 8                                                 Attorneys for Defendant
                                                   Sutherland Global Services, Inc.
 9

10     PILGRIM CHRISTAKIS LLP

11
       By: /s/ Matthew Stromquist
12     Matthew Stromquist, Esq. (admitted PHV)
       321 North Clark Street, 26th Floor
13     Chicago, IL 60654
       Telephone: (312) 361-3457
14
       Attorneys for Defendant
15     iQor Global Services, LLC

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                     2

      4820-5042-3996.2
